The decision of the court was announced by—
Wright, J.
Plaintiff commenced this action in 1859 to recover against the maker and indorsers of a promissory note, about the sum of five hundred dollars. Some of these defendants demurred, and others answered. After this, in 1860, they all appeared before the clerk and confessed judgment, which was duly signed, sworn to, and entered of record. Judgment was entered thereon by the clerk, which, at the subsequent term, was read and duly approved by the court. Defendants appeal. It was clearly competent for defendants to authorize, and for the clerk to enter this judgment, under sections 1821, 1822, of the Code of 1851. Such being the case, and following Vanfleet v. Phillips, 11 Iowa, 558; Churchill et al. v. Lyon, 13 Id., 431; Plummer v. Douglas & Watson, ante ; we affirm this judgment with six per cent damages.
Affirmed.